Detailed Action
This action is responsive to the application filed on 06/24/2020. Claims 1-11 are pending and being considered. Claims 1 and 9 are independent. Claims 1-11 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
5 	This application is a continuation of U.S. Application No. 15/327,515, filed on 19 January 2017, which is the National Stage of International Application No. PCT/EP2015/001047, filed on 22 May 2015, which claims priority to and all advantages of German Patent Application No. 10 2014 010 752.3, filed on 21 July 2014, the content of which is hereby incorporated by reference. 

Information Disclosure Statement

The information disclosure statement(s) (IDS’s) submitted on 09/24/2020 was filed on or after the mailing date of the application no.:16/910,251 on 06/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and an initialed and dated copy of Applicant’s IDS’s form 1449 filed on 09/24/2020 is attached to the instant office action. 

Specification
The disclosure, filed on 06/24/2020, is objected to because of the following informalities: paragraph numbers of the disclosure are missing. Examiner suggests to amend and resubmit the disclosure, by adding the paragraph numbers in beginning of the paragraphs to overcome this objection.
The use of the term Bluetooth, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Drawings
The drawings (Fig. 1), filed on 06/24/2020, is objected to because of the following informalities: 
The labels for elements 10-22 in Fig. 1 are missing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract recites phrases which can be implied, such as, “A method for establishing …is disclosed” and “A control unit (11, 12) for carrying out the method is also disclosed” which should be avoided.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim(s) 1-11 are objected to because of the following informalities:  
Claim 1 (step d) recites “transmitting by the mobile communication device to the server vehicle identifier and the user identifier”, which should read as “transmitting by the mobile communication device to the server the vehicle identifier and the user identifier”. 
Claim 1 (step e) recites “checking by the server whether access rights exist…”, which should read as “checking by the server whether the access rights exist…”. 
Claim 1 (step f) recites “if access rights exist…”, which should read as “if the access rights exist …”. 
Claim 1 (step g) recites “establishing a wireless connection…”, which should read as “establishing the wireless connection …”. 
Claim 10 (line 1) recites “the method as claimed in claim 1 further comprising…”, which should be changed as “the method as claimed in claim 1, further comprising…”.
Claims 2-8 and 10-11 are likewise objected since they depend on and/or carries the deficiencies of the parent claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim recites “carrying out the method as claimed in claim 1”, while it is unclear how or what steps of the method is/are being carried out, the claim requires “providing a sever outside the mobile communication device”, recording the identifier, checking and transmitting steps of of claim 1. However, in light of the specification as originally filed there is no description of a control unit, communication module, or vehicle to perform the steps as claimed. As such, claim 9, as drafted to carrying out the method as claimed in claim 1, is not limited to the structure, material or act disclosed in the specification or already established in claim 1, by server or mobile communication device, that performs the claimed steps of claim 1.

Claim Rejections - 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(S) 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the claim recites limitation(s) "recording with the mobile communication device the identifier of the vehicle” and “wherein the user identifier is present in the mobile communication device” in steps (b and c, respectively) of the claim, which has not been defined previously. Therefore, there is insufficient antecedent basis for “the identifier of the vehicle” and “the user identifier” in the claim. Examiner notes that the claim in step (a) recites “the server including access rights between vehicle identifiers and user identifiers” and does not recite “an identifier of the vehicle” or “a user identifier”. Therefore, the limitation(s) are unclear. 
Claim 1 further recites limitation " checking by the server whether access rights exist for the transmitted combination of identifiers” in step (e) of the claim, which has not been defined previously. Therefore, there is insufficient antecedent basis for “the transmitted combination of identifiers” in the claim. Examiner notes that the claim in step (d) recites to “transmitting by the mobile communication device to the server vehicle identifier and the user identifier” and does not recite “transmitting combination of identifiers”. Therefore, the limitation is unclear.
Claim 1 further recites limitation “if access rights exist, transmitting by the server the data required for establishing the wireless connection to the mobile communication unit” in step (f) of the claim, which has not been defined previously. Therefore, there is insufficient antecedent basis for “the mobile communication unit” in the claim. Examiner notes that the claim in step (b) recites “the mobile communication device” and does not recite “the mobile communication unit”. Therefore, the limitation is unclear.
Regarding claim 5, the claim recites limitation "wherein the mobile communication device forwards the two identifiers” in line 2 of the claim, which has not been defined previously. Therefore, there is insufficient antecedent basis for “the two identifiers” in the claim. Examiner suggests to clarify with correct antecedent basis for “the two identifiers” as recited in the claim.
Regarding Claim(s) 6-7, the claims recite limitation(s) including a trademark or trade name “Bluetooth”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim(s) does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim(s) scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify/describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe “source of wireless communication” and, accordingly, the identification/description is indefinite. 
Regarding claim 9, the claim is rejected for the same reasons as mentioned above for the independent claim 1.

Claim 9, further recites “A control unit for a vehicle with a communication module for carrying out the method as claimed in claim 1”. As drafted, the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation. It is unclear what performs the functions of the method of claim 1, whether the “control unit” or the “communication module”. It is also unclear whether the vehicle “with” a communication module or A control unit with a communication module is intended. 
Furthermore, the claim recites “carrying out the method as claimed in claim 1”, but it is unclear how or what steps of the method is/are being carried out. The claim requires “providing a sever outside the mobile communication device”, which in light of the specification as originally filed there is no description of a control unit, communication module, or vehicle that provide a server outside the mobile communication device. Other steps, require with the mobile communication device, so it would make the claim less clear as to what element of claim 9, carry out the steps of claim 1. The claim is indefinite since the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. 
Regarding dependent claims 2-4, 8 and 10-11, claims are likewise rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as being indefinite since they depend on and/or carries the deficiencies of the parent claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., Inre Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998): Inre Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); Inre Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); Inre Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actualor provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned withthe examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 etseq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, referto www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No.10,735,955. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 of the instant application 16/910,251 are anticipated by the claims 1-7 of US patent No. 10,735,955. 
The patent claims include all of the limitations of the instant application claims, respectively. The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).

Instant Application 16/910,251
U.S. Patent Application 10,735,955 B2
Claim 1. A method for establishing a wireless connection between a mobile communication device and a communication module of a vehicle with an identifier, comprising: 
a) providing a server outside the mobile communication device, the server including access rights between vehicle identifiers and user identifiers, and data required for establishing the wireless connection, 
b) recording with the mobile communication device the identifier of the vehicle, 
c) wherein the user identifier is present in the mobile communication device, 
d) transmitting by the mobile communication device to the server the vehicle identifier and the user identifier, 
e) checking by the server whether access rights exist for the transmitted combination of identifiers, 
f) if access rights exist, transmitting by the server the data required for establishing the wireless connection to the mobile communication unit, and 






g) establishing a wireless connection to the communication module from the mobile communications device.


Claim 2. wherein the vehicle identifier comprises a number plate, a chassis number, a different optical pattern, data transmittable via RFID or data transmittable via NFC. Claim 3. wherein the mobile communication device reads the data representing the vehicle identifier as an optical pattern or via a radio link.
Claim 8. emitting by the vehicle a visually or audibly perceptible signal after establishing the wireless connection between the mobile communication device and the communication module.
Claim 1: A method for establishing a wireless connection between a mobile communication device and a communication module of a vehicle with an identifier comprising: 
providing a server outside the mobile communication device, the server including access rights between vehicle identifiers and user identifiers, and connection data required for establishing the wireless connection, 

recording with the mobile communication device the identifier of the vehicle, 
wherein the user identifier is present in the mobile communication device, 

transmitting by the mobile communication device to the server the vehicle identifier and the user identifier, 
checking by the server whether access rights exist for the transmitted combination of identifiers, 

if access rights exist for the transmitted combination of identifiers, transmitting by the server the connection data required for establishing the wireless connection to the mobile communication device, the connection data including identifying information for a WLAN associated with the communications module of the vehicle including a WLAN name, encryption type, and password, 
in response to the transmission of the connection data to the mobile communication device, 
establishing a wireless connection to the communication module from the mobile communications device over the WLAN, wherein the communications module forms part of an electronic braking system and is an access point for the WLAN, and 
wherein the vehicle identifier comprises a number plate or a chassis number and is determined by the mobile communication device from an optical pattern or a radio link associated with the vehicle,




emitting by the vehicle a visually or audibly perceptible signal after establishing the wireless connection between the mobile communication device and the communication module.
Claim 4. The method as claimed in claim 1, wherein the user identifier comprises data which are stored in the mobile communication device.
Claim 2. The method as claimed in claim 1, wherein the user identifier comprises data which are stored in the mobile communication device.
Claim 5. The method as claimed in claim 1, wherein the mobile communication device forwards the two identifiers via a mobile radio link or via a WLAN to an interface connected to the server.
Claim 3. The method as claimed in claim 1, wherein the mobile communication device forwards the two identifiers via a mobile radio link or via the WLAN to an interface connected to the server.
Claim 6. The method as claimed in claim 1, wherein the wireless connection from the mobile communication device to the communication module is a connection via a WLAN or Bluetooth.
Claim 4. The method as claimed in claim 1, wherein the wireless connection from the mobile communication device to the communication module is a connection via the WLAN.
Claim 7. The method as claimed in claim 1, wherein the mobile communication device comprises a mobile telephone with a WLAN function and/or Bluetooth function.
Claim 5. The method as claimed in claim 1, wherein the mobile communication device comprises a mobile telephone with the WLAN function.
Claim 9.  A control unit for a vehicle with a communication module for carrying out the method as claimed in claim 1.
Claim 1. see the method steps as recited above for the patent for establishing a wireless connection between a mobile communication device and a communication module of a vehicle.
Claim 10. The method as claimed in claim 1 further comprising inputting by the user in the mobile communication device data associated with the user identifier.
Claim 6. The method as claimed in claim 1 further comprising inputting by the user in the mobile communication device data associated with the user identifier.
Claim 11. The method as claimed in claim 3, wherein the radio link is a short-range radio link.
Claim 7. The method as claimed in claim 1, wherein the radio link is a short-range radio link.



Claim Rejections - 35 U.S.C. 102 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1-7 and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reh, E. Paul et al. (US 9,499,128 B2; Provided with IDS), hereinafter (Reh): 

Regarding claim 1, Reh teaches a method for establishing a wireless connection between a mobile communication device and a communication module of a vehicle with an identifier, comprising (Reh, Col. 9; Line 31-34, discloses that the self-rent rental vehicle 108 includes control hardware 600 that permits the customer to access the rental vehicle using an access device such as his/her mobile device 102 as disclosed in fig. 1 and fig. 6, and see also Col. 11; Line 49- 67, discloses the communication based on vehicle identifier and user identifier): 
a) providing a server outside the mobile communication device (Reh, Fig. 1, illustrates a rental computer system 106 outside the mobile communication device 102, which can be a server or collection of servers as disclosed in Col. 5; Line 55), the server including access rights between vehicle identifiers and user identifiers (Reh, Col. 13; Line 53-57 and Fig. 12 (steps 1200-1212), discloses that the rental computer system 106 (i.e., server) performs authorization based on the received user identifiers and vehicle identifiers from the mobile device 102), and data required for establishing the wireless connection (Reh, Col. 5; Line 45- 54, discloses that the network 104 can be any data communications network capable of supporting communications between the rental computer system 106 (server) and mobile devices 102 as well as communications between the rental computer system 106 (server) and rental vehicles 108, wherein at least a portion of the data communication is wireless data communication as shown in FIG. 1), 
b) recording with the mobile communication device the identifier of the vehicle (Reh, Fig. 11 (step 1102), discloses to capture a vehicle identifier with the mobile device),
 c) wherein the user identifier is present in the mobile communication device (Reh, Col. 12; Line 37-44, discloses that the customer's mobile device 102 is configured to generate a signal sensible by sensor 906 where this signal contains information for uniquely identifying the mobile device 102, the customer associated with the mobile device 102, or a reservation for the customer associated with the mobile device 102 (for example, the same information that is present in fields 722 or 726 of the customer record 720 or field 822 of the reservation record 820 as depicted in Fig. 7(b) and 8(b))), 
d) transmitting by the mobile communication device to the server the vehicle identifier and the user identifier (Reh, Col. 13; Line 53-57 and Fig. 12 (step 1200), illustrates that the rental computer system 106 (i.e., server) receives the user identifiers and vehicle identifiers captured and stored by the customer/user mobile device 102),
e) checking by the server whether access rights exist for the transmitted combination of identifiers (Reh, Col. 14; Line 35- 45, discloses that the rental computer system 106 (i.e., the server) can check for matches between: the extracted name from the driver's license and the customer name field 724 of the customer record 720 associated with the retrieved reservation record 820, or a mobile device identifier that accompanied the transmission received at step 1200 with the mobile device identifier field 726 of the customer record 720 associated with the retrieved reservation record 820; and The extracted car identifier and the rental vehicle identifier field 824 of the retrieved reservation record 820; and/or any combination thereof as depicted in Fig. 8(b)), 
f) if access rights exist, transmitting by the server the data required for establishing the wireless connection to the mobile communication unit (Reh, Col. 6; Line 24-30 and Fig. 4(a), depicts an exemplary process flow for execution (i.e., by checking the validity of the received user and vehicle identifiers as disclosed in Fig. 12) by the rental computer system 106 (i.e., server) to create or activate a rental vehicle transaction via communications over network 104 with a mobile device 102. Step 400 may involve communicating data to the mobile device 102 via network 104 to populate various GUI screens on the mobile device 102 with information such as rental vehicle reservation options), and 
g) establishing a wireless connection to the communication module from the mobile communications device (Reh, Fig. 1 and Fig. 6, illustrates to establish a wireless connection between the customer mobile device 102 and the control hardware 600 of vehicle 108 over the data communication network 104, where the control hardware 600 of vehicle 108 is an access point for the data communication network 104).  

Regarding claim 2, Reh teaches the method as claimed in claim 1, wherein Reh further teaches the vehicle identifier comprises a number plate, a chassis number, a different optical pattern, data transmittable via RFID or data transmittable via NFC (Reh, Fig. 8(b), discloses a rental vehicle identifier (824) as “xyz345”, (i.e., which may represent a vehicle number plate or chassis number), and as disclosed in Col. 13 (Line 37-41) and Fig. 11 (step 1102), wherein a photograph of an identifier for the rental vehicle is captured. For example, a bar code or QR code can be provided on the rental vehicle in a location easily photographed by the customer/user of the mobile device, and as disclosed in Col. 13 (Lines 50-52) and Fig. 11 (step 1106), wherein the mobile device communicates the captured photograph of the vehicle identifier to the rental computer system 106 via a data communication network 104 (as illustrated in Fig. 1), and as disclosed in Col. 4 (Lines 51-67), wherein the mobile device may comprise a wireless I/O 208 for sending and receiving data with nearby objects via NFC, RF and/or BlueTooth).  

Regarding claim 3, Reh teaches the method as claimed in claim 1, wherein Reh further teaches the mobile communication device reads the data representing the vehicle identifier as an optical pattern or via a radio link (Reh, Col. 13 (Line 37-41) and Fig. 11 (step 1102), discloses to capture a vehicle identifier with the mobile device. For example, a bar code or QR code can be provided on the rental vehicle in a location easily photographed by the customer/user of the mobile device).
  
Regarding claim 4, Reh teaches the method as claimed in claim 1, wherein Reh further teaches the user identifier comprises data which are stored in the mobile communication device (Reh, Fig. 7(b) and Fig. 2(a-b), illustrates the customer/user recorded data structure such as customer/user/mobile identifiers captured and stored by the customer/user mobile device 102).  

Regarding claim 5, Reh teaches the method as claimed in claim 1, wherein Reh further teaches the mobile communication device forwards the two identifiers via a mobile radio link or via a WLAN to an interface connected to the server (Reh, Col. 13; Line 53-57 and Fig. 12 (step 1200), illustrates that the rental computer system 106 (i.e., server) receives the user identifiers and vehicle identifiers captured and stored by the customer/user mobile device 102 via a data communication network 104 (as illustrated in Fig. 1), and as disclosed in Col. 5 (Lines 45-51), wherein the network 104 can be any data communications network capable of supporting communications between the rental computer system 106 and mobile devices 102 as well as communications between the rental computer system 106 and rental vehicles 108, wherein at least a portion of the data communication is wireless data communication as shown in FIG. 1.).  

Regarding claim 6, Reh teaches the method as claimed in claim 1, wherein Reh further teaches the wireless connection from the mobile communication device to the communication module is a connection via a WLAN or Bluetooth (Reh, Fig. 1 and Fig. 6, illustrates a wireless connection between the mobile device 102 and the control hardware 600 of vehicle 108 via a data communication network 104 (i.e., WLAN)).  

Regarding claim 7, Reh teaches the method as claimed in claim 1, wherein Reh further teaches the mobile communication device comprises a mobile telephone with a WLAN function and/or Bluetooth function (Reh, Fig. 1- 2 (a-b) and Col. 4; Line 36-67, discloses that the mobile device 102 can be a smart phone (i.e., I-Phone, a Google Android device, Tablet, etc.), which comprises a wireless I/O 208 for sending and receiving data via a data communication network 104 as shown in fig. 1).

Regarding claim 9, the claim is drawn to a control unit for a vehicle corresponding to method of using same as claimed in claim 1. Therefore, the rejection(s) set forth above with respect to method claim 1 is equally applicable to the claim 9 of a control unit for a vehicle.

Regarding claim 10, Reh teaches the method as claimed in claim 1 wherein Reh further teaches further comprising inputting by the user in the mobile communication device data associated with the user identifier (Reh, Col. 4; Line 36-50, discloses that data input techniques could be employed by the mobile device in different ways. For example, to receive inputs from a user, the mobile device need not necessarily employ a touchscreen--it could also or alternatively employ a keyboard or other mechanisms. ,and see also Col. 5; Line 17-31, discloses a GUI ‘data in’ interface 260 for interfacing with the I/O device 204 to receive user input data therefrom; a scanner interface 262 for interfacing with a scanner that is either built-in or attached to the mobile device to communicate instructions to the scanner for capturing scanned data and to receive scanned data corresponding to a scanned item from the scanner (examples of scanners that may be employed include a credit card scanner, a driver's license scanner, a bar code scanner, and/or a QR code scanner); a camera interface 264 for interfacing with the camera 206 to communicate instructions to the camera 206 for capturing an image in response to user input and to receive image data corresponding to a captured image from the camera 206).  

Regarding claim 11, Reh teaches the method as claimed in claim 3, wherein Reh further teaches the radio link is a short-range radio link (Reh, Col. 4; Line 63-67 and Col. 5; Line 1-2, discloses that the wireless I/O 208 may include capabilities for making and taking telephone calls, communicating with nearby objects via near field communication (NFC), communicating with nearby objects via RF, and/or communicating with nearby objects via BlueTooth. These components are now resident in many standard models of Smart phones and other mobile devices, or see also Col. 9 or Col. 31).

Claim Rejections - 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Reh, E. Paul et al. (US 9,499,128 B2; Provided with IDS), hereinafter (Reh), in view of Mottla, Lesley (US 2011/0060480 A1; Provided with IDS), hereinafter (Mottla).

Regarding claim 8, Reh teaches the method as claimed in claim 1, wherein Reh fails to explicitly disclose but Mottla teaches further comprising emitting by the vehicle a visually or audibly perceptible signal after establishing the wireless connection between the mobile communication device and the communication module (Mottla, Fig. (1) & associated text in Para. [0032], disclose a member uses a mobile device 100 to request that the reserve-able asset (hereinafter, vehicle) make or display a visual or audible signal capable of allowing the member (hereinafter, user) to locate it. The request is sent to the reservation server 101 or vehicle-associated control module 103 (i.e., communication module) where the unique identifier belonging to the member or the mobile device 100 used to make the reservation is compared to the unique identifier belonging to the member or the mobile device 100 making the request for identification of the location of the reserved asset. When the unique identifiers match, the vehicle-associated control module 103 causes the reserved asset (i.e., vehicle) to make the requested audible or visual signal).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Mottla’ into the teachings of ‘Reh’, with a motivation wherein the vehicle emits a visually or audibly perceptible signal after establishing the wireless connection between the mobile communication device and the communication module, as taught by Mottla, in order to locate and/or identify the location of the asset (or vehicle) associated with an authorized member (or user) of the mobile device; (Mottla, Para. [0032]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose contact number is 571-272-1239. The examiner can normally be reached on Monday-Friday: 8:00AM – 4:00PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI CHEEMA/
Examiner, Art Unit 2496

/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496